DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and newly added claims, filed 04/08/2022, with respect to the rejection(s) of claim(s) under 112(b)/(d) and 102, the objections to the claims, and the interpretations under 112(f) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dewey and Modi.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
Claim 1: laser wavelengths in a range of 2,700 to 3,500 nm 
Claim 26: depth of between 100 and 2,000 m
Claim 27: 0.5-100 Joules/cm2 per pulse
Claim 28: time duration between 50 to 5,000 micro-seconds
Claim 29: 2 to 100 Joules/cm2 for first sub-pulse and 0.1 to 2.0 Joules/cm2 for the second sub-pulse
Claim 30: laser wavelength range of 2,800 to 2,950 nm

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090131922 awarded to Dewey et al, hereinafter Dewey, in view of US 20140018783 awarded to Modi et al, hereinafter Modi, further in view of US 20170112574 awarded to Cohen et al, hereinafter Cohen. 
Regarding Claims 21-24, Dewey teaches a laser surgical apparatus (Para. 0016 and 0017, “medical and/or cosmetic treatment device”) for performing treatment by irradiating a part to be treated by a variable pulsed laser beam (Para. 0014) comprising: a. a laser source (Para. 0124, “one or more optical energy sources, such as, for example, a laser or intense pulsed light source”) configured to emit optical energy at a laser wavelength in a range of 2700 to 3500 nm (Para. 0124, “wavelength of about 2940 nm”); and b. a fractional optical treatment system (Para. 0017 “Optical energy delivery system and controller”) configured to deliver an optical focused beam emitted by the laser source to plurality of predetermined locations in a target area of human living tissue (Para. 0114, “generation of a large number of treatment zones within a portion of tissue”), the fractional optical treatment system including at least a controller (Para. 0017, “controller”) and an applicator (Para. 0017, “optical energy delivery system”), wherein the controller is configured to control the laser source (Para. 0045, “The controller can be used to calculate new parameter settings, and to adjust a handpiece 100 and an optical source 210 and/or system 200 so as to function together by implementing new parameter settings, such as source parameters, handpiece parameters, and/or characteristic system parameters”) and the applicator to perform the treatment according to user input (Para. 0036, “The optical energy delivery system 110 is configured to be controlled by a controller”), the controller being configured to enable a user to select at least one of: i. a size of the optical focused beam at a surface of the human living tissue (Para. 0115, “size of the treatment spot at the tissue surface”, Para. 0026 discuses users setting the treatment configuration), ii. A shape of the optical focused beam (Para. 0031, “beam wavefront curvature”, adjusting this parameter would change the shape from circle to an oval shape) at the surface (Para. 0064, “Once connected and adjusted, the handpiece can be used to deliver optical energy, for example to provide an optical energy based treatment to a tissue such as human skin”) of the human living tissue , or iii. A pattern density of the predetermined locations in the target area (Para. 0031, “beam energy density range”), wherein the controller is further configured to enable the user to pre-program a pulse burst having a plurality of temporally spaced-apart sub-pulses, the pulse burst being delivered to each of the plurality of predetermined locations in the target area (Para. 0123, “each pulse having a pulse duration per treatment spot between about 0.1 ms and about 30 ms, or about 1 ms”, Para. 0062, “adjusting the timing of the beam pulse by calculating the required delay in the beam pulse so that the pulse is not fired until the scanner is in the position”) the pulse burst having an adjustable pulse depth (Para. 0115). Dewey does not teach wherein the controller being configured to enable the user to select at least one of the sub-pulses in the pulse burst to have a different fluence from at least one other of the sub-pulses in the pulse burst, or wherein the pulse burst is selected to have sufficient energy to ablate a thin layer of skin having a thickness between 10 and 200 micrometers.
However, in the art of dermatological light therapy, Modi teaches using sub-pluses with different fluences from each other (Para. 0020) for the purpose of inducing the least possible lateral thermal damage while still stimulating hyperemia and shrinkage of the collagen fibers (Para. 0116), as well as overlapping placements of the pulses (Para. 0025) for the purpose of better reaching collagen fibers deep in the dermis (Para. 0092, “According to one aspect, hyper-energy pulse is intended as a pulse with an energy per unit of surface area such as to generate plasma to remove the epidermis but such as not to interact with the middle layers of the dermis. Hypo-energy is intended as a pulse or sub-pulse with an energy per unit of surface area adapted to generate a "cold" ablation, i.e. without plasma or substantially without plasma, but of sufficient intensity to cause hyperemia and shrinkage of the collagen fibers of the deep levels of the dermis”). 
Further, in the art of dermatological light therapy (Para. 0006), Cohen teaches a treatment depth consisting of a range between 10 micrometers to 1 millimeter (Para. 0093).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dewey by Modi, i.e. by using sub-pulses with different fluences and overlapping the placement of said pulses, for the predictable purpose of improving the dermatological device of Dewey to better reach and shrink the deeper collagen fibers in the dermis. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Dewey by Cohen, i.e. by operating at treatment depth range of 10-200 micrometers, as there is no criticality in the aforementioned, and in a case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding Claim 27, Dewey modified by Modi and Cohen makes obvious the apparatus of Claim 21. Dewey does not teach wherein each sub-pulse may have a fluence selected from between 0.5 to 100 Joules/cm2. However, Dewey does teach an optical fluence of between 10-1000 J/cm2 (Para. 0124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dewey, i.e. wherein each sub-pulse may have a fluence between 0.5 to 100 J/cm2, as in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and it is well within the skill of an artisan to determine the appropriate treatment depth for a particular treatment.

Regarding Claim 28, Dewey modified by Modi and Cohen makes obvious the apparatus of Claim 21. While Dewey teaches that time between stimulation pulses can be adjusted (par. 0139), Dewey does not teach wherein the sub-pulses in the pulse burst are separated from each other by a time duration between 50-5000 microseconds.
However, Modi teaches the usage of pulse bursts within the aforementioned range (see Table 1, “off time of the sub-pulse of 96 microseconds”, Pg 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dewey by Modi, i.e. by using the time gap of Modi in the apparatus of Dewey, as it is within the skill of the artisan to determine the appropriate time gap to use for a particular treatment, especially when the range is already known in the art.

Regarding Claim 29, Dewey modified by Modi and Cohen makes obvious the apparatus of Claim 21. While Dewey teaches that optical energy can be characterized by a particular set of source parameters (such as optical fluence) that are selected to produce a desired dermatological effect on a target portion of tissue (Par. 0047), Dewey does not teach wherein the pulse burst alternately applies a first sub-pulse and a second sub-pulse, wherein each first sub-pulse has a fluence between 2 to 100 Joules/cm2 and each second sub-pulse has a fluence of 0.1 to 2.0 Joules/cm2.
However, Modi teaches the usage of two alternated pulse fluences within the aforementioned range (see Table 4 on Pg 7, “Fluence of the single sub-pulse”, Examiner notes that the two values, 33.95 and 2.26, are alternated in a pulse train).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dewey by Modi, i.e. by using the fluences of the sub-pulses of Modi apparatus of Dewey, as it is within the skill of the artisan to determine the appropriate fluences to use for a particular treatment, especially when the range is already known in the art and fluence is an art-recognized variable for producing a desired dermatological effect on a target portion of tissue during laser skin treatments.

Regarding Claim 30, Dewey modified by Modi and Cohen makes obvious the apparatus of Claim 21. Dewey further teaches wherein the laser source is a mid infrared fiber laser and the laser wavelength is in a range of 2800 to 2950 nm (Para. 0124, “wavelength of about 2940 nm”).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090131922 awarded to Dewey et al, hereinafter Dewey, in view of US 20140018783 awarded to Modi et al, hereinafter Modi, further in view of US 20170112574 awarded to Cohen et al, hereinafter Cohen, as applied to claim 21 above, and further in view of US 20180296269 awarded to Bhawalkar et al, hereinafter Bhawalkar. 
Regarding Claims 25, Dewey modified by Modi and Cohen makes obvious the apparatus of Claim 21. While Dewey teaches that treatment spot size, shape and focal depth impacts the treatment parameters and the tissue response (par. 0097). Dewey does not teach the plurality of predetermined treatment locations in the shape of a ring.
However, Bhawalkar teaches the usage of a ring shape as a treatment beam (Para. 0020, “Lens 108 is arranged to receive the at least two laser beams and to focus the at least two laser beams onto an image plane 316 (skin treatment plane). This forms in image plane 316 an image of the central laser beam 412 surrounded by an image of a ring shape beam 408”) for improving treatment (Para. 0020, “Such a device allows in a single treatment, both low fluence toning procedures for pigmented skin with high tissue coverage and low tissue coverage laser induced optical breakdown (LIOB) for promoting collagen, elastin, and mucins regrowth and improving wrinkles, texture, and pores”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Dewey modified by Cohen and Modi by Bhawalkar, i.e. by forming a ring shape with the plurality of treatment locations, for the predictable purpose of improving treatment in the manner set forth in Bhawalkar above. 

Regarding Claim 26, Dewey modified by Modi, Cohen, and Bhawalkar makes obvious the apparatus of Claim 25, which includes ablate tissue to a depth of between 10 and 1000 micrometers. Dewey does not teach wherein the controller is further configured to deliver an additional laser pulse in a center of the ring to ablate tissue to a depth of between 100 and 2000 micrometers.
However, Bhawalkar teaches a laser treatment of a ring and pulse in the center of the ring, with the center pulse having a different fluence than the ring (Para. 0020) for improving treatment (Para. 0020, “Such a device allows in a single treatment, both low fluence toning procedures for pigmented skin with high tissue coverage and low tissue coverage laser induced optical breakdown (LIOB) for promoting collagen, elastin, and mucins regrowth and improving wrinkles, texture, and pores”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Dewey modified by Modi, Cohen, and Bhawalkar further by Bhawalkar, i.e. by forming a ring shape with the plurality of treatment locations, for the predictable purpose of improving treatment in the manner set forth in Bhawalkar above. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Dewey by Cohen, i.e. by operating at treatment depth range of 100-2000 micrometers, as in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)), and as there is no criticality to the aforementioned range it is well within the skill of an artisan to determine the appropriate treatment depth for a particular treatment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792